Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered April 26, 2007, convicting him of burglary in the second degree and grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to review of his claim that he was deprived of a speedy trial under CPL 30.30 (see People v O’Brien, 56 NY2d 1009, 1010 [1982]). Moreover, the defendant could not validly reserve his right to obtain appellate review of his statutory speedy trial claim by obtaining, when he entered his plea, the consent of the prosecutor and the approval of the court (see People v O’Brien, 56 NY2d at 1010; People v Douglas, 46 AD3d 698 [2007]). Skelos, J.E, Santucci, Covello, McCarthy and Chambers, JJ., concur.